DETAILED ACTION
The following Office Action is in response to the Non-Provisional Patent Application filed on April 26, 2019.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 8, 13, 15, and 16 are objected to because of the following informalities:
Concerning claim 8, line 1 of the claim recites the limitation of “the guidewire member”.  However, claim 1 only has antecedent basis for the limitation of “a guidewire shaft”.  Because it can be inferred that this is merely an informality, this does not rise to the level of a rejection, and “the guidewire member” is being interpreted as “the guidewire shaft”.  Line 2 of the claim recites the phrase “the coupling component include an”, wherein “includes” should be used in place of “include”.
Concerning claim 13, line 9 of the claim recites the limitation of “the guidewire member”.  However, claim 13 only has antecedent basis for the limitation of “a guidewire shaft”.  Because it can be inferred that this is merely an informality, this does not rise to the level of a rejection, and “the guidewire member” is being interpreted as “the guidewire shaft”.  Line 12 of the claim recites “wherein handle is configured”, wherein the phrase appears to be missing the word “the”.
Concerning claims 15 and 16, both claims recite the limitation of “the guidewire member”.  However, claim 13 only has antecedent basis for the limitation of “a guidewire shaft”.  Because it can be inferred that this is merely an informality, this does not rise to the level of a rejection, and “the guidewire member” is being interpreted as “the guidewire shaft”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11, 13-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crisostomo et al. (US 2013/0144276, hereinafter Crisostomo).
Concerning claims 1-3 and 20, the Crisostomo et al. prior art reference teaches an implantable heart valve system and method for delivering an implantable heart valve at a target site (Figure 1; 10), comprising: advancing the implantable heart valve system to a target site, the delivery system including: a heart valve (Figure 1; 16); an outer shaft having a proximal end, a distal portion and a lumen extending therein (Figure 1; 12); an inner catheter having a proximal end, a distal portion and a lumen extending therein (Figure 1; 14), wherein the inner catheter extends within at least a portion of the lumen of the outer shaft; an actuation shaft extending within a portion of the lumen of the inner catheter (Figure 15; 144, 14), wherein a distal end of the actuation shaft is coupled to the implantable medical device (Figure 7; 84); a tubular guidewire shaft extending within a portion of the lumen of the inner catheter (Figure 15; 142, 14 | [¶ 0057], pin release mandrel 92 may be interpreted as a guidewire, wherein hypotube 142 may be interpreted as a tubular guidewire shaft); and a coupling component including a distal end region, a proximal end region, and a length extending therebetween (Figure 15; 134 may be interpreted as a coupling component because it couples multiple elements); wherein the actuation shaft and the tubular guidewire shaft may be coupled to the distal end region of the coupling component (Figure 16; distal region may be interpreted as portion of 134 around lost motion barrel 158 and distally beyond, which couples to the actuation shaft and guidewire shaft via carriage 152 which may slide to couple to both the distal portion or the proximal portion); and deploying the heart valve within the target site, wherein deploying the heart valve includes actuating the coupling component, and wherein actuating the coupling component translates the actuation shaft and the tubular guidewire shaft simultaneously ([¶ 0059], slider 146 and force limiter body 150 may be locked to provide simultaneous motion, wherein both shafts are also coupled to carriage 152 which translates the shafts when 134 is actuated),.
Concerning claim 4, the Crisostomo reference teaches the system of claim 3, wherein the proximal end region of the coupling component may be free of the actuation shaft when the carriage is directly connected to the distal end portion.
Concerning claim 5, the Crisostomo reference teaches the system of claim 4, wherein the distal end region of the coupling component is configured to position the axis of the tubular guidewire shaft radially offset with respect to a central longitudinal axis of the coupling component (Figure 15; guidewire shaft 142 is offset from longitudinal axis of 134 via 146).
Concerning claim 11, the Crisostomo reference teaches the system of claim 1, wherein the proximal end region of the coupling component may include a collet (Figure 15; carriage 115 may be interpreted as a collet).
Concerning claims 13 and 16, the Crisostomo et al. prior art reference teaches a system for delivering a heart valve (Figure 1; 10) comprising: a handle (Figure 1; 18); a deployment shaft having a proximal end, a distal portion and a lumen extending therein (Figure 1; 12); an inner shaft having a proximal end, a distal portion and a lumen extending therein (Figure 1; 14); and a translation assembly coupled to the handle, the translation assembly including an actuation shaft (Figure 15; 144) a tubular guidewire shaft (Figure 15; 142, pin release mandrel 92 may be interpreted as a guidewire, wherein hypotube 142 may be interpreted as a tubular guidewire shaft), and a coupling component (Figure 15; 134 may be interpreted as a coupling component because it couples multiple elements); wherein the actuation shaft and the tubular guidewire shaft may be coupled to a distal end region of the coupling component (Figure 16; distal region may be interpreted as portion of 134 at lost motion barrel 158 and the distally beyond, which couples to the actuation shaft and guidewire shaft via carriage 152 which may slide to couple the distal portion or the proximal portion), wherein the coupling component is disposed within the handle (Figure 15; 134), wherein the handle is configured to permit simultaneous translation of the actuation shaft and the tubular guidewire ([¶ 0059], slider 146 and force limiter body 150 may be locked to provide simultaneous motion).
Concerning claim 14, the Crisostomo reference teaches the system of claim 13, wherein a portion of the actuation shaft and the tubular guidewire shaft extend within the lumen of the inner shaft ([¶ 0057]).
Concerning claim 15, the Crisostomo reference teaches the system of claim 13,  wherein the tubular guidewire shaft extends along the length of the coupling component (Figure 15; 142, 134, guidewire shaft 142 may be interpreted as extending along the length of the coupling component given it extends parallel to the length of the coupling component).
Concerning claim 17, the Crisostomo reference teaches the system of claim 3, wherein the proximal end region of the coupling component may be free of the actuation shaft when the carriage is coupled to the distal end portion.
Concerning claim 18, the Crisostomo reference teaches the system of claim 17, wherein the distal end region of the coupling component is configured to position the axis of the tubular guidewire shaft radially offset with respect to a central longitudinal axis of the coupling component (Figure 15; guidewire shaft 142 is offset from longitudinal axis of 134 via 146).

Allowable Subject Matter
Claims 6-10, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Czyscon et al. reference (US 2016/0100941) teaches a system for delivering an implantable heart valve including a guidewire lumen that may be advanced simultaneously with an actuation member ([¶ 0131]); the Ta et al. reference (US 2008/0009829) teaches a locking torque handle that allows for the simultaneous movement of a guidewire and a catheter ([¶ 0051]); the Linder et al. reference (US 2004/0064179) teaches a delivery system that allows for the simultaneous insertion of a catheter system, implant, and guidewire (Figure 1; 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        6/3/2021